— In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Milano, J.), dated September 11, 2000, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
“It is well settled that in order for a landlord to be held liable for injuries resulting from a defective condition upon the premises, the plaintiff must establish that the landlord had actual or constructive notice of the condition for such a period of time that, in the exercise of reasonable care, it should have been corrected” (Juarez v Wavecrest Mgt. Team, 88 NY2d 628, 646). The defendants received notice of the hazardous lead paint condition almost one year before the infant plaintiff returned to the premises and experienced a second hospitalization for elevated blood lead levels. Therefore, there are issues of fact regarding whether the defendants took reasonable steps to abate the condition (see, Perez v Ward, 271 AD2d 590), and whether the dramatic increase in the infant plaintiff’s blood lead levels was caused by exposure to lead following her return to the subject premises. Prudenti, P.J., Santucci, Luciano and Schmidt, JJ., concur.